Per Curiam.

It has been invariably decided in this Court, that “ the party aggrieved” by a forgery cannot be a witness against a person indicted for the crime. It is a general rule, that where the law gives a compensation to the sufferer by a crime, the person injured cannot be admitted as a witness to convict the accused. It is no exception to this rule, that the person from whom goods are stolen, though entitled to treble damages by the statute, may be admitted to testify on the trial of one charged with the theft; for he is only permitted to testify as to the possession and loss of property, not that the accused stole it, or that it was found in his possession, or indeed to any other circumstances, which may go to cúlpate the person on trial; and this ex necessitate rei; for the possession and loss of valuable property, money for *262instance, may be frequently only known to the owner.
William Mattocks, for the State.
Tyler, for the defendant.
Witness incompetent.
Verdict not guilty,